Title: To Thomas Jefferson from Edmond Charles Genet, 8 June 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 8. Juin 1793.L’an 2e. de la Republique Française.

J’ai vu avec peine par votre lettre du 5 de ce mois que M. le President des Etats unis persistait à penser qu’une nation en guerre n’avoit pas le droit de donner des Commissions en guerre à ceux de ses vaisseaux qui se trouvaient dans les Ports d’une nation neutre: cette mesure etant selon lui un acte de souveraineté.
Je vous avouë, Monsieur, que cette Opinion me parait contraire aux principes du droit naturel, aux usages des nations, aux liens qui nous unissent et même à la proclamation de Mr. le Président.
Le droit de s’armer, Monsieur, à l’effet de pourvoir à sa deffense et de repousser d’injustes aggressions peut selon moi etre éxercé par une nation en guerre dans un etat neutre à moins que par des traités ou des  loix particulières de cet Etat, ce droit ne soit restreint à une seule nation amie ou alliée et interdit éxpréssement aux autres. Ce cas est exactement celui ou nous nous trouvons, les Etats unis, amis des français, leurs alliés et garans de leurs possessions en amerique leur ont permis d’entrer armés et de sejourner dans leurs ports, d’y amener leurs prises, de s’y reparer, de s’y equiper tandis qu’ils ont refusé éxpressement cet avantage à leurs énemis. L’intention des Etats Unis a été de nous faciliter les moyens de protéger éfficacement notre commerce et de deffendre nos possessions en amérique si utiles à notre prosperité commune, et tant que les Etats unis assemblés en congrès n’auront point décidé que cet engagement solemnel ne doit pas être effectué, il n’appartient à personne d’entraver nos opérations et d’en annuller l’effet en empechant ceux de nos marins qui se trouvent dans les Ports d’amérique de se prévaloir des Commissions que le Gouvernement français m’a chargé de leur faire donner pour les autoriser à se deffendre et à remplir s’ils en trouvent l’occasion tous les devoirs de Citoyens contre les ennemis de l’Etat. Au Surplus, Monsieur, dans tous les tems de pareilles Commissions en tems de guerre ont été délivrées à nos navires. Les Officiers de la marine les leur remettaient en france, et les Consuls dans les païs  etrangers et c’est en vertu de cet usage, qu’aucune puissance n’a jamais imaginé de regarder comme un acte de souveraineté, que le conseil éxécutif a envoyé ici de semblables commissions.
Cependant, Monsieur, toujours animé du desir de maintenir la bonne harmonie qui regne si heureusement entre nos deux païs j’ai prescrit aux Consuls de n’accorder des lettres qu’aux Capitaines qui s’obligent sous serment et sous caution à respecter le territoire des Etats unis et les opinions politiques de leur President, en attendant que les representans du Souverain les aient confirmées ou rejetées; c’est là tout ce que le Gouvernement americain peut attendre de notre défférence, tout ce qui se passe hors des Eaux des Etats unis n’étant pas de sa compétence.
Il resulte de cette notte, Monsieur, que les Commissions remises en vertu des ordres du conseil exécutif de la République francaise aux vaisseaux français qui se trouvent dans les ports des Etats Unis ne sont qu’une simple autorisation de s’armer, fondée sur le droit naturel et l’usage constant de la france; que ces commissions ont été expediées de tout tems dans de pareilles circonstances; que leur distribution ne peut être considerée que comme un acte d’administration consulaire et non de souveraineté et que toute entrave mise par le Gouvernement des Etats Unis à l’armement des vaisseaux francais serait une atteinte portée aux droits de l’homme sur lesquels reposent l’indépéndance et les loix des Etats Unis, une violation des liens qui unissent les Peuples de france et d’amerique et même une contradiction manifeste dans le sistême de neutralité de M. Le Président; car en effet si nos navires marchands ou  autres n’avaient pas la liberté de s’armer dans un moment où les Français resistent seuls à la ligue de tous les tirans contre la Liberté des Peuples, Ils seraient exposés à une ruine certaine en sortant des ports des Etats Unis; ce qui n’est certainement pas l’intention du Peuple americain: Sa voix fraternelle a retenti de toute part autour de moi et ses accens ne sont point équivoques; Ils sont purs comme le coeur de ceux qui les ont exprimés et plus ils ont touché mon ame plus ils doivent interesser au bonheur de l’amerique la nation que je représente; plus je souhaite, Monsieur, que le Gouvernement fœdéral observe autant qu’il est en lui les engagemens publics que les deux peuples ont contractes et que par cette conduite généreuse et prudente, il donne, au moins, au monde l’exemple d’une veritable neutralité qui ne consiste pas à abandonner lachement ses amis dans le moment ou le danger les menace, mais à s’en tenir strictement, si l’on ne peut faire mieux, aux obligations que l’on a contractées envers eux. C’est par de pareils procedés que l’on se rend respectable à toutes les puissances que l’on conserve ses amis et que l’on merite d’en augmenter le nombre.

(signé) Genet

